Appeal by defendant from a judgment of the Supreme Court, Kings County (McShane, J.), rendered September 10, 1980, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
*376Ordered that the judgment is affirmed.
The defendant’s argument that he was deprived of his right to the effective assistance of counsel is without merit, since the record on appeal contains nothing from which such ineffectiveness of counsel might be inferred. The defendant’s remaining arguments are either unpreserved for appellate review or similarly meritless. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.